Appellant raises three questions in his motion for rehearing, two of which relate to Bill of Exception No. 1 complaining of the admission in evidence of the results of the search of the car in which appellant was riding at the time of his arrest. The third complaint relates to the objection raised to the court's charge. Each of these questions was sufficiently treated in the original opinion. We have taken note, however, of the declaration in said motion that the bill of exceptions contained language which said, "That no evidence whatever was introduced to the effect that the defendant, on the occasion, was about to escape after the commission of a felony."
We have re-examined this bill and find such a statement was in the bill when presented to the court for approval. In approving this bill of exception the court said: "The Court does not certify as a fact that there was no evidence that the Defendant was about to escape, but will certify the same as a contention of the Defendant only, because of the evidence shown in this Bill of Exception." Appellant accepted the bill with that qualification. It is further noted that the court copied in his qualification quite a lengthy excerpt from the evidence in the case. This, to our mind, justifies the court in so qualifying the bill. Such quoted evidence is not necessary, however. His mere statement of the fact sufficiently binds appellant.
It is our conclusion that the original opinion correctly disposed of the case and the motion for rehearing is overruled.